The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 10/12/21, in which Claims 1-20 are presented for examination of which Claim 1 is in independent form.

Specification
Please include “rain sensor” into the title.

Claim Objections
Claims 15-20 are objected to because of the following informalities: Claim 15 recites, “the antenna r” in line 2, should the letter r be deleted or read something else?  Claim 17 recites, “the s antenna” in line 2, should the letter s be deleted or read something else?  Claims 16-20 are objected to because of their dependency.  The claims will be interpreted to read “the antenna includes…”


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 13-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oomi (US 20180144570).
Regarding Claim 1, Oomi discloses a vehicle door opening and closing control system (Abstract) comprising:
an antenna (4 of Figs 1, 2, 6) provided at a vehicle (C of Figs 1, 2, 6) and configured to wirelessly communicate with a user's mobile device (2 of Fig 1) to recognize a location of the user's mobile device ([0036] on-board device 1 detects a positional relationship between the vehicle C and the mobile device 2 upon receiving a reservation signal; [0040] predetermined positional relationship includes a distance from the vehicle C);
a door opening and closing device (61 of Fig 6) configured to open or close a door of the vehicle ([0036] on-board device 1…automatically opens a sliding door D that is provided in the vehicle C; [0042] sliding door driving unit 61 to open and close the sliding door);
a rain sensor (7 of Fig 6) configured to detect a rainy weather state outside the vehicle ([0071] on-board control unit 11 detects whether or not there are raindrops on the windshield of the vehicle C, based on an input signal from the rain sensor 7);
and a controller (11 of Fig 6) configured to control an operation of the door opening and closing device based on the location of the mobile device recognized by the antenna or the rainy weather state outside the vehicle detected by the rain sensor (Fig 8; [0074]-[0078]).

Regarding Claim 2, Oomi discloses the antenna includes a first antenna configured to recognize the mobile device in a first region adjacent to the vehicle in all directions of the vehicle ([0042] communicable range), and when the mobile device is recognized in the first region by the first antenna, the controller is configured to control the door opening and closing device so that a door opening preparation mode of preparing operation of the door opening and closing device is executed ([0074]-[0076] after receiving a reservation signal at S21 of Fig 8, the system prepares for the user’s approach:  S22 of Fig 8 starts time measurement and S23 transmits position detection signal).

2>Regarding Claim 3, Oomi discloses the antenna further includes a second antenna (including 31-34 of Fig 6) configured to recognize the mobile device in a second region adjacent to the door of the vehicle ([0061]-[0062]; [0077] the on-board control unit 11 determines, in step S30, whether or not the mobile device 2 is present within the range of 5 m from the outer surface of the sliding door D), and when the mobile device is recognized in the second region by the second antenna, the controller is configured to control the door opening and closing device so that the door is opened ([0074] Note that the processing in steps S21 to S26 and S31 is the same as the processing in steps S11 to S16 and S18 in the first embodiment; [0060]-[0062] uses secondary antennas to determine position and distance of user’s mobile device to determine when to open the door).

Regarding Claim 13, Oomi discloses the mobile device includes a radio frequency (RF) key of the vehicle (Fig 3, [0032]-[0033] radio wave for transmitting the activation signal…for opening a vehicle door), a smart key, or a smartphone.

Regarding Claim 14, Oomi discloses a method ([0008]) of controlling the vehicle door opening and closing control system (Abstract) of claim 1, the method including: 
wirelessly communicating, by the antenna (4), with the user's mobile device (2) to recognize the location of the user's mobile device ([0036]) detected positional relationship); 
detecting, by the rain sensor (7), the rainy weather state outside the vehicle ([0071]); and controlling, by the controller (11), the operation of the door opening and closing device based on the recognized location of the mobile device or the rainy weather state outside the vehicle (Fig 8; [0074]-[0078]). 











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oomi in view of Juzswik (US 20150116085).
3>Regarding Claim 4, Oomi doesn’t disclose when the door remains open after a predetermined time period in a state in which the door is open, the controller is configured to control the door opening and closing device so that the door is closed.
In the same field of endeavor, Juzswik discloses a method for hand-free opening and closing of a vehicle door. The method includes the steps of detecting when an authorized person is in the vicinity of a vehicle door, opening that vehicle door after the authorized person has been in the vicinity of the vehicle door for a least a first time interval, the opening being performed automatically and without action by the authorized person, and providing a perceptible warning of impending opening of the vehicle door, the warning being provided after the authorized person has been detected in the vicinity of the vehicle door and before the vehicle door is opened. An analogous door closing process is performed when the authorized person leaves the vicinity of the vehicle door.
Juzswik discloses disclose when the door remains open after a predetermined time period in a state in which the door is open, the controller is configured to control the door opening and closing device so that the door is closed (Claim 6 automatically closing the vehicle door when the authorized person has left the vicinity of the vehicle door and remained outside of the vicinity of the vehicle door for a least a second time interval, and providing a perceptible warning of impending closing of the vehicle door, said warning being provided after the authorized person has left the vicinity of the vehicle door but before the vehicle door is closed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Oomi with Juzswik to close the doors after a period in order to allow a user the convenience of closing the door in a hands-free manner, as suggested by Juzswik ([0003]).

Regarding Claim 5, Juzswik discloses the antenna is configured to detect a third region around the vehicle, and when the mobile device is not recognized in the third region after a predetermined time period in a state in which the door is open, the controller is configured to control the door opening and closing device so that the door is closed (Claim 6). 

4>Regarding Claim 7, Juzswik discloses including a warning generation unit configured to generate a warning in a case in which the door remains open when the controller performs control so that the door is closed (Claim 6).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oomi in view of HWANG et al. (Hwang; US 20100106345).
3>Regarding Claim 6, Oomi doesn’t disclose when the rain sensor detects the rainy weather state in a state in which the door is open, the controller is configured to control the door opening and closing device so that the door is closed.
In the same field of endeavor, Hwang discloses a vehicle control apparatus to allow a user to quickly determine and cope with a vehicle event. The vehicle control method includes: when an event informing about a vehicle event occurs, transmitting notification information corresponding to the event and/or control information previously determined for processing the event to a mobile communication terminal via a wireless communication network; and when user request information with respect to the control information is received from the mobile communication terminal, controlling a vehicle according to the received user request information.
Hwang discloses a rain sensor detects a rainy weather state in a state in which the door is open, the controller is configured to control the door opening and closing device so that the door is closed ([0132]-[0133] the mobile communication terminal 100 displays the notification information (e.g., text information of "It's raining") and the control information (e.g., "Want to close door/sunroof of vehicle?") (10-1) received from the vehicle control apparatus on its screen…the control information may include a code number [010] for shutting the door and/or sunroof of the vehicle 100%....if user request information with respect to the control information is not received, the controller 407 may control the vehicle door driving unit and/or the sunroof driving unit to shut the door and/or sunroof of the vehicle).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Oomi with Hwang to automatically close the doors during rain in order to protect the vehicle from water damage, as suggested by Hwang ([0133]).


Claims 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oomi in view of Teshima et al. (Teshima; US 20060260665).
Regarding Claim 8, Oomi discloses a door opening device configured to selectively open the door of the vehicle, wherein the antenna includes a first antenna configured to recognize the mobile device in a first region adjacent to the vehicle in all directions of the vehicle ([0042] communicable range), and wherein when the mobile device is recognized in the first region by the first antenna, the controller is configured to control the door opening device so that the door is opened (S31 of Fig 8).  Oomi doesn’t specify a locking device to unlock the door; however, in order to open a door it must be unlocked.
In the same field of endeavor, Teshima discloses a rain shelter control system for vehicular doorways, an electronic key ECU causes exterior signal transmitters to periodically transmit request signals. When a portable device receives the request signal in an arrival range of the request signals, the portable device generates a response signal responsive to the request signal. When a receiver receives the response signal from the portable device, the electronic key ECU operates to automatically open any of rain shelters near the portable device, so that a holder of the portable device and passengers fold their umbrellas under the opened rain shelters, so that they can get into a vehicle without being exposed to rain. Besides, the electronic key ECU operates to automatically open the rain shelter when they get off the vehicle.
Teshima discloses a locking device to unlock the door ([0036] In the case of the determination as the check OK of the ID code, the electronic key ECU 4 gives the instruction signal to the corresponding one of the door lock control units 5a-5d so that the locked door corresponding to the position of the portable device 1 may be brought into the unlock standby state).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Oomi with Teshima using an unlocking control in order to provide the user with the hands-free convenience of getting into the vehicle without taking the portable device in hand, as suggested by Teshima ([0036]).

14>Regarding Claim 15, Oomi discloses the antenna r includes a first antenna, and wherein the recognizing the location of the mobile device includes recognizing the mobile device in a first region adjacent to the vehicle in all directions of the vehicle, and when the mobile device is recognized in the first region by the first antenna, the method further includes releasing a door after receiving a reservation signal at S21 of Fig 8, the system prepares for the user’s approach:  S22 of Fig 8 starts time measurement and S23 transmits position detection signal), but doesn’t specify a door locking device.  Teshima discloses a locking device to unlock the door ([0036]

15>Regarding Claim 17, Oomi discloses the s antenna includes a second antenna (including 31-34 of Fig 6), and wherein after the controlling the door opening and closing device to be in the door opening and closing preparation mode, the recognizing the location of the mobile device includes recognizing the mobile device in a second region adjacent to the door ([0061]-[0062]; [0077] the on-board control unit 11 determines, in step S30, whether or not the mobile device 2 is present within the range of 5 m from the outer surface of the sliding door D), and when the mobile device is recognized in the second region by the second antenna, the controlling the operation of the door opening and closing device includes performing control so that the door is opened ([0074] Note that the processing in steps S21 to S26 and S31 is the same as the processing in steps S11 to S16 and S18 in the first embodiment; [0060]-[0062] uses secondary antennas to determine position and distance of user’s mobile device to determine when to open the door).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oomi in view of ICHINOSE (US 20220089003).
Regarding Claim 9, Oomi doesn’t disclose when the rain sensor detects the rainy weather state, the controller is configured to restrict the operation of the door opening and closing device.
In the same field of endeavor, ICHINOSE discloses an automatic door opening and closing system with: an image capture unit that captures an image of a road surface around the vehicle, including around a door; a door lock unit that locks the door into a closed state; a drive unit that opens/closes the door; an operation unit to which a door opening operation is input; a notification unit that notifies an occupant who has operated the operation unit of information; and a control device. When a door opening operation is input to the operation unit, the control device detects an obstacle present on the road surface around the door using a captured image acquired by the imaging unit. In response to detecting the obstacle, the control device performs at least one of notification of the obstacle detection by the notification unit and invalidation of the door opening operation input to the operation unit.
ICHINOSE discloses when the rain sensor detects the rainy weather state, the controller is configured to restrict the operation of the door opening and closing device ([0047] if the height difference Δh of the difference in level exceeds the second threshold h2 (YES in step S8), the control unit 70 determines the difference in level detected as a more hazardous obstacle and causes the notification unit 60 to perform a notification of a detection of the obstacle (step S10). Further, the control unit 70 invalidates the door opening operation input into the operation unit 50 (step S11) and ends the door opening process).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Oomi with ICHINOSE to restrict the door opening and closing device in order to prevent injury to an occupant of a vehicle getting out of the vehicle by detecting dangerous conditions existing on a road surface on the periphery of a door, as suggested by ICHINOSE ([0007]).


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oomi in view of Nakajima (US 20160277023).
Regarding Claim 10, Oomi doesn’t disclose the rain sensor includes: an electrode detecting contact with raindrops in rainy weather; and a circuit board connected to the electrode and the controller and configured to convert a signal of the electrode into an electrical signal.
In the same field of endeavor, Nakajima discloses a vehicle electrostatic switch controller, comprising: a contact sensing sensor, a pressure sensing sensor, and a controller to determine whether contact is made by a person, based on a result of the sensing by the contact sensing sensor and the pressure sensing sensor.
Nakajima discloses an electrode detecting contact with raindrops in rainy weather ([0084] electrodes sense raindrops); and a circuit board ([0058] printed circuit board (PCB)) connected to the electrode and the controller and configured to convert a signal of the electrode into an electrical signal ([0075] control IC 126 detects whether or not the rain sensing sensor 128 of the electrostatic switch is turned on (i.e., detects a predetermined capacitance)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Oomi with Nakajima using electrodes in order to more reliably sense the contact of raindrops, as suggested by Nakajima ([0084]).

10>Regarding Claim 11, Nakajima discloses when contact with raindrops is continuously detected for a predetermined time period after the electrode starts to detect contact with the raindrops, the controller is configured to conclude that the rainy weather state occurs ([0084] time required for the electrodes 17A and 17B to sense raindrops).

10>Regarding Claim 12, Nakajima discloses the rain sensor further includes a sensor housing (door handle 4 of Fig 16A, 16B) in which the electrode and the circuit board ([0058]) are received, and wherein an inside of the sensor housing is filled with a filler (rubber 16A and 16B of Figs 16A, 16B; [0086]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oomi and Teshima, further in view of ICHINOSE.
15>Regarding Claim 16, Oomi discloses after the controlling the door opening and closing device to be in the door opening and closing preparation mode (including S22-S23 of Fig 8), the detecting the rainy weather state outside the vehicle is performed (S27 of Fig 8), and when the rainy weather state outside the vehicle is detected, the controlling the operation of the door opening and closing device includes performing control so that opening of the door is delayed (S28 of Fig 8; [0076] user must be 2m not 5m from the door), but doesn’t specify restricting the door opening.  ICHINOSE discloses restricting the operation of the door opening ([0047] the control unit 70 invalidates the door opening operation).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Oomi with ICHINOSE to restrict the door opening and closing device in order to prevent injury to an occupant of a vehicle getting out of the vehicle by detecting dangerous conditions existing on a road surface on the periphery of a door, as suggested by ICHINOSE ([0007]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oomi and Teshima in view of Hwang.
17>Regarding Claim 18, Oomi doesn’t disclose after the performing control so that the door is opened, the detecting the rainy weather state outside the vehicle is performed, and when the rainy weather state outside the vehicle is detected, the controlling the operation of the door opening and closing device includes performing control so that the door of the vehicle is closed.
Hwang discloses after the door is opened, detecting the rainy weather state outside the vehicle is performed and when the rainy weather state outside the vehicle is detected, the controlling the operation of the door opening and closing device includes performing control so that the door of the vehicle is closed ([0132]-[0133]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Oomi with Hwang to close the doors during rain in order to protect the vehicle from water damage, as suggested by Hwang ([0133]).


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oomi and Teshima, further in view of Juzswik.
17>Regarding Claim 19, Juzswik discloses after the performing the control so that the door of the vehicle is opened, the method further includes determining whether the door is open for a predetermined time period, and when the door is open for the predetermined time period, the controlling the operation of the door opening and closing device includes performing control so that the door of the vehicle is closed (Claim 6 automatically closing the vehicle door when the authorized person has left the vicinity of the vehicle door and remained outside of the vicinity of the vehicle door for a least a second time interval).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Oomi with Juzswik to close the doors after a period in order to allow a user the convenience of closing the door in a hands-free manner, as suggested by Juzswik ([0003]).

19>Regarding Claim 20, Juzswik discloses after the step of performing control so that the door is closed, the determining whether the door is open is performed again, and when the door is open for the predetermined time period, the method further includes generating a warning signal (Claim 6 continues to check the time interval for an open door condition, before generating a perceptible warning).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Ding et al. (US 20210291632) discloses a vehicle door system with a top door and side door and in cases of rain and snow and water accumulation after rain, a vehicle sensor can be used for detection, and the top door is controlled, by logic built in a vehicle door controller, not to be opened and only the side door 4 is opened separately ([0123]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685